Citation Nr: 0625705	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-33 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 21 years active duty Naval service 
ending in May 1967.  He died in November 2000; the appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in November 2000, due to cardiogenic 
shock, coronary artery disease with left ventricle 
dysfunction, pneumonia, nosocomial liver metastasis, and 
primary probably lung carcinoma.  

2.  The veteran participated in a radiation-risk activity 
during his active duty service.

3.  The veteran's lung cancer contributed substantially and 
materially to his death.  

4.  No claim for VA benefits was pending at the time of the 
veteran's death.  




CONCLUSIONS OF LAW

1.  Lung cancer is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2005).

2.  Lung caner contributed substantially and materially to 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).

3.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Initially, the Board notes that documentation received from 
the Defense Threat Reduction Agency reflects that records 
confirm that the veteran participated in U.S. atmospheric 
nuclear testing performed from 1945 to 1962.  As such, it is 
evident that the veteran participated in a radiation-risk 
activity during service, as defined in 3.309(d)(3)(ii).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin' s disease); (xi) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer 
of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).  

The veteran died in November 2000.  Upon review of the 
Certificate of Death, the Board notes that several causes of 
death are reflected, however, based on the typewritten 
preparation of the certificate, it is difficult to 
distinguish whether the listed conditions were considered the 
immediate, antecedent, or underlying causes of death.  The 
Certificate of Death appears to reflect that the immediate 
cause of death was cardiogenic shock, and coronary artery 
disease with left ventricular dysfunction.  The antecedent 
cause was pneumonia, nosocomial, and the underlying cause was 
liver metastasis, primary probably lung carcinoma. 

Prior to his death, the veteran sought treatment at the VA 
Medical Center in Palo Alto, California.  He was admitted in 
March 2000 with pleuritic chest pain, dyspnea, and found to 
have a large right pleural effusion.  A medical history of 
hypertension, diabetes mellitus, prostate cancer and status 
post radical prostatectomy was reflected.  A March 20 chest 
CT showed subtle nodularity of right lateral pleura at mid-
lung, concerning for mesothelioma versus metastatic disease 
and calcified pleural plaques along the anterior chest wall 
bilaterally, consistent with prior asbestos exposure.  He 
underwent a pulmonary evaluation on March 22.  He underwent 
two diagnostic and therapeutic thoracentesis with findings of 
exudative effusion with lymphocytic predominance.  He denied 
a history of tuberculosis, however, a history of asbestos 
exposure as a child was reflected.  The examiner's impression 
was large exudative pleural effusion, and differential 
diagnosis parapneuomic effusion due to an inflammatory 
process which was highly suspect in view of recent symptoms 
of URI and because of recent travel to Philippines.  The 
examiner opined that tuberculosis was a possibility, however, 
in view of asbestosis exposure, the veteran was at risk for 
the development of mesothelioma or bronchogenic carcinoma.  
The CT findings were suggestive of possible malignancy.  The 
examiner recommended a biopsy, and upon undergoing a pleural 
biopsy, it showed pleura right percutaneous needle biopsy, 
which was strongly suggestive of mesothelioma.  Mesothelioma 
is defined as a malignant tumor.  Dorland's Illustrated 
Medical Dictionary, 27th Edition (1985), page 1013.  

Although the medical evidence in this case does not present a 
clear diagnosis of lung cancer, it appears from the medical 
evidence discussed above that medical personnel were of the 
opinion that the veteran most likely had mesothelioma.  As 
the veteran was a radiation-exposed veteran under 38 C.F.R. 
§ 3.309(d) and as it is at least as likely as not that he had 
a lung cancer which played a causative role in his death, the 
Board finds that service connection for the cause of death is 
warranted. 

II.  Accrued benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The evidence of record shows that the veteran died in 
November 2000.  The evidence of record reflects that service 
connection was in effect for cystectomy, left side, rated 
noncompensably disabling, effective August 1987.  At the time 
of his death, there was no increased rating claim pending.  
Furthermore, the evidence of record reflects that there were 
no service connection claims, or any other claims for VA 
benefits, pending at the time of his death.  The veteran's 
most recent claim for compensation, entitlement to 
compensation under 38 U.S.C.A. § 1151 for constant dripping 
due to prostate surgery, had been denied in an October 1995 
rating decision, and the veteran did not express disagreement 
with the RO determination.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.

As the evidence of record is absent any evidence that the 
veteran had a claim pending for any VA benefit at the time of 
his death, the appellant is not legally entitled to accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
As the law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis, 6 Vet. App. at 430.

Veterans Claims Assistance Act of 2000

The Board need not address the question of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the cause of death issue, there is clearly no 
detriment to the appellant as a result of any VCAA deficiency 
since that benefit is being granted by the Board.  As for the 
accrued benefit issue, the appeal as to that claim is being 
denied as a matter of law as explained above.  When the law 
and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See generally Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 
227 (2000).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  To this extent, the appeal is 
granted.

Entitlement to accrued benefits is not warranted.  To this 
extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


